Painter, Presiding Judge,
concurring in part and dissenting in part.
{¶ 28} I agree that Local 372 is an interested party, so I concur in that part of the majority opinion. But I dissent from the majority’s decision affirming summary judgment.
{¶ 29} Local 372 submitted no evidence, but it did not need to. Sunesis submitted records showing that it had violated the prevailing-wage rules. When construing the evidence in favor of Local 372, it is plain to me that summary judgment should not have been granted.